Smith, C. J.,
delivered the. opinion of the court.
This is an appeal from a conviction for manufacturing-intoxicating liquor. There was evidence on the part of the state to the effect that the appellant was present when liquor was being manufactured and participated therein. He admitted being present, but disclaimed any participation in the manufacture of the liquor.
At the request of the state the court charged the jury to convict the appellant if he aided and abetted others in manufacturing the liquor, and that “such abetting may be manifested ... by being present with the intention of giving assistance if necessary, though such assistance may not be called into requisition.” In order for one to aid and abet the commission of a crime, he must do something that will incite, encourage, or assist the actual perpetrator in the commission of the crime. Mere presence, even with the intention of assisting in the commission of a crime cannot be said to have incited, encouraged, or aided the perpetrator thereof, unless the intention to assist was in some way communicated to him. The law does not punish intent which is Avithout influence on an act. The instruction should not have been granted.

Reversed and remandedT